CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement ("Agreement"), dated effective as of January
17, 2012, is made by and between Navesink Capital Advisors, LLC, a Delaware
limited liability company (“NCA”), whose address is 1200 Federal Highway, Suite
200, Boca Raton, FL 33432 and, Dynastar Holdings, Inc., a Nevada corporation
(the “Company”), having its principal place of business at 1311 Herr Lane, Suite
205, Louisville, KY 40222.

 

WHEREAS, the Company desires assistance in the business development and
corporate finance areas; and

 

WHEREAS, NCA has agreed that NCA or its affiliates and/or assigns (collectively,
“Consultant”) shall perform consulting work for the Company in providing
business development and corporate finance advice as well as consulting services
and other related activities as directed by the Company;

 

NOW, THEREFORE, in consideration for those services Consultant provides to the
Company, the Company and Consultant (collectively, the “Parties”) agree as
follows:

 

1.       Services of Consultant.

 

Consultant shall perform for the Company certain professional consulting
services relating to business development and corporate finance. Consultant is
not a broker-dealer and none of the services required to be provided by
Consultant under this Agreement shall require that it be a broker-dealer. The
services to be provided by Consultant will not be in connection with the offer
or sale of any securities in any capital-raising transaction, and will not
directly or indirectly promote or maintain a market for the Company's
securities.  Consultant may provide the services in conjunction with
professionals who may act under Consultant’s direct supervision.  Consultant
and/or such professionals shall provide such consulting work monthly through the
term of this Agreement (“Consulting Services”).

 

2.       Consideration.

 

The Company agrees upon the execution of this Agreement to issue and deliver to
Consultant warrants (the “Warrants”), in the Form of Exhibit A hereto, to
purchase up to 2,000,000 shares of the Company’s Common Stock (the “Warrant
Shares”) during the five year period from January 17, 2012 through and including
January 16, 2017 at an exercise price of $.20 per share. The Warrant Shares will
be subject to piggback registration rights at the Company’s discretion. To the
extent the Warrant shares are not registered, the Warrants may be exercised on a
cashless basis.

 

3.       Expenses.

 

The Company agrees to reimburse Consultant for reasonable out-of-pocket expenses
upon prior written approval by the Company.

 

Page 1 of 6

 

   

  

4.       Confidentiality.

 

Each of the Parties recognizes that during the course of this Agreement,
information that is confidential or of a proprietary nature may be disclosed to
the other Party, including, but not limited to, product and business plans,
software, technical processes and formulas, source codes, product designs,
customers, suppliers, sales, costs and other unpublished financial information,
advertising revenues, usage rates, advertising relationships, projections, and
marketing data ("Confidential Information"). Each of the Parties agrees to keep
all such Confidential Information of the other confidential and not to discuss
or disclose it to anyone other than their agents without the approval of the
disclosing Party. Confidential Information shall not include information that
the receiving Party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving Party, (b) was known to the receiving Party as of the time of its
disclosure, (c) is independently developed by the receiving Party, or (d) is
subsequently learned from a third Party not under a confidentiality obligation
to the disclosing Party.

 

5.      Indemnification.

 

a.       The Company agrees to indemnify, defend, and hold harmless Consultant,
its assignees, and their respective directors, officers, managers, partners,
employees, attorneys and agents, and to defend any action brought against said
parties with respect to any and all claims, demands, causes of action, debts or
liabilities, including reasonable attorneys' fees, arising out of work performed
under this Agreement, including breach of the Company of this Agreement, unless
caused by the grossly negligent actions of Consultant.

 

b.       Consultant agrees to indemnify, defend, and shall hold harmless the
Company, its directors, officers, employees, attorneys, and agents, and defend
any action brought against same with respect to any claim, demand, cause of
action, debt or liability, including reasonable attorneys' fees, to the extent
that such an action arises out of the gross negligence or willful misconduct of
Consultant.

 

c.       In claiming any indemnification hereunder, the indemnified party shall
promptly provide the indemnifying Party with written notice of any claim, which
the indemnified party believes falls within the scope of the foregoing
paragraphs. The indemnified party may, at its expense, assist in the defense if
it so chooses, provided that the indemnifying Party shall control such defense,
and all negotiations relative to the settlement of any such claim. Any
settlement intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.

 

6.      Limitation of Liability.

 

Unless Consultant is found to be grossly negligent, Consultant shall have no
liability with respect to Consultant's obligations under this Agreement or
otherwise for consequential, exemplary, special, incidental, or punitive
damages. 

 

Page 2 of 6

 

   

7.      Term and Termination.

 

a.       This Agreement shall become effective on the date first above written
and terminate six (6) months thereafter.

 

b.       The Company shall have the right to terminate this agreement for any
reason upon ten (10) days’ prior written notice to Consultant during its term.
Upon such termination, Consultant shall provide and deliver to the Company any
and all outstanding services due through the effective termination date of this
Agreement.

 

In the event of a termination of this Agreement pursuant to this Section 7, the
Company shall not be entitled to request the return of Warrants or the Cash Fee
previously paid to Consultant hereunder, all of which Warrants and the Cash Fee
shall be deemed fully earned upon issuance and payment.

 

8.      Investment Intent.

 

a.       Consultant represents that it understands that the Warrant Shares have
not been registered for sale under Federal or state securities laws and that the
Warrants, including the underlying Warrant Shares, are being offered and sold to
Consultant pursuant to one or more exemptions from the registration requirements
of such securities laws. Each of Consultant and any designee of Consultant to
whom Warrants or Warrant Shares may be issued pursuant to this Agreement is an
“accredited investor” within the meaning of Regulation D under the United States
Securities Act of 1933, as amended (the “Act”). In the absence of an effective
registration of the Warrant Shares or an exemption therefrom, any certificates
for such securities shall bear an appropriate restrictive legend. Consultant
understands that it must bear the economic risk of its investment in the Warrant
Shares for an indefinite period of time, as such Warrant Shares have not been
registered under Federal or state securities laws and therefore cannot be sold
unless subsequently registered under such laws, unless as exemption from such
registration is available.

 

b.       Consultant represents to the Company that each of Consultant and any
designee of Consultant to whom Warrants and Warrant Shares may be issued
pursuant to this Agreement is acquiring the Warrants and Warrant Shares for its
own account for investment and not with a view to, or for sale in connection
with, any distribution thereof in violation of the Act. The Warrants and Warrant
Shares may not be sold or otherwise transferred unless (i) a registration
statement with respect to such transfer is effective under the Act and any
applicable state securities laws or (ii) such sale or transfer is made pursuant
to one or more exemptions from the Act.

 

9.      Miscellaneous.

 

a.       This Agreement establishes an "independent contractor" relationship
between Consultant and the Company. Nothing herein shall be construed to create
an employer-employee relationship between Consultant and the Company or any of
its subsidiaries or affiliates. The consideration set forth in Section 2 of this
Agreement shall be the sole consideration due Consultant for the services
rendered hereunder.

 

Page 3 of 6

 

   

b.       The rights of each of the Parties under this Agreement are cumulative. 
The rights of each of the Parties hereunder shall not be capable of being waived
or varied other than by an express waiver or variation in writing.  Any failure
to exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.  Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right.  No act or course of conduct or negotiation on
the part of any Party shall in any way preclude such Party from exercising any
such right or constitute a suspension or any variation of any such right.

 

c.       This Agreement and the terms, covenants, conditions, provisions,
obligations, undertakings, rights, and benefits hereof, shall be binding upon,
and shall inure to the benefit of, the undersigned Parties and their heirs,
executors, administrators, representatives, successors, and permitted assigns.

 

d.       This Agreement contains the entire Agreement between the Parties with
respect to the subject matter hereof.  There are no promises, agreements,
conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement.  Any such negotiations, promises, or understandings
shall not be used to interpret or constitute this Agreement.

 

e.       Only an instrument in writing executed by all the Parties hereto may
amend this Agreement.

 

f.       Each part of this Agreement is intended to be severable.  In the event
that any provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.

 

g.       Unless the context otherwise requires, when used herein, the singular
shall be deemed to include the plural, the plural shall be deemed to include
each of the singular, and pronouns of one or no gender shall be deemed to
include the equivalent pronoun of the other or no gender.

 

h.       In addition to the instruments and documents to be made, executed and
delivered pursuant to this Agreement, the Parties hereto agree to make, execute
and deliver or cause to be made, executed and delivered, to the requesting Party
such other instruments and to take such other actions as the requesting Party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.

 

i.       Any notice which is required or desired under this Agreement shall be
given in writing and may be sent by personal delivery or by mail (either a.
United States mail, postage prepaid, or b. Federal Express or similar generally
recognized overnight carrier), addressed as first written above (subject to the
right to designate a different address by notice similarly given).

 

Page 4 of 6

 

   

j.       This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York without reference to its conflicts of laws
rules or principles. Each of the Parties consents to the exclusive jurisdiction
of the federal and state courts having subject matter jurisdiction that are
located in New York County in the State of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.

 

k.      The person signing this Agreement on behalf of each Party hereby
represents and warrants that such person has the necessary power, consent and
authority to execute and deliver this Agreement on behalf of such Party.

 

l.       This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same Agreement.

 

m.     Unless the context otherwise requires, when used herein, the singular
shall be deemed to include the plural, the plural shall be deemed to include
each of the singular, and pronouns of one or no gender shall be deemed to
include the equivalent pronoun of the other or no gender.

 

[Signature Page Immediately Follows]



   

Page 5 of 6

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
have agreed to and accepted the terms herein on the date first written above.



  

  NAVESINK CAPITAL ADVISORS, LLC       By: /s/ Alan Goddard     Name:  Alan
Goddard   Title:  Managing Member       DYNASTAR HOLDINGS, INC.       By: John
S. Henderson IV     Name: John S. Henderson IV   Title: Chief Executive Officer



  



Page 6 of 6

 

